             Case 1:20-cv-00521-GHW Document 29 Filed 10/30/20 Page 1 of 2
                                                                                              USDC SDNY
                                                                                              DOCUMENT
                                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                                  DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                                 DATE FILED: 10/30/20



                                                                          1:20-cv-0521(GHW)

                                                                    Order Requesting Pro Bon Counsel



PRINYAH GODIAH NMIAA PAYNES EL-BEY

                 Plaintiff,



                  -against
                                                                         MEMORANDUM ENDORSED
CUBESMART SELF STORAGE, ET AL.,




                          Defendants,

-----------------------------------------------------------------

Dear, JUDGE Gregory Woods

According to the court documents that was mail from the court to me and the United Postal Services

Service truly delay when I got the letter I reach out to Nylang for legal helps after back and forth with

them via email was able to speak to several people via emails. Anyway I wish out to them requested for

them to help me find a pro-bono attorney and I also spoke to prosy office at the court house was

informed that it will take times requesting Bono attorney to be assigned to me, since I do have now the

laws am not attorney I am requesting help to have attorney assigned to me. Also I am planning on

relocate out of NYC back South to my home state I am not sure if any future hearing can be held by

telephone call.
             Case 1:20-cv-00521-GHW Document 29 Filed 10/30/20 Page 2 of 2




Thank you,




sincerely,



/s/ Prinyah Godiah

(718) 790-7104

Premdays.inc@protonmail.com




   On August 25, 2020, the Court entered an order directing the Clerk of Court to attempt to locate
   pro bono counsel for the limited purpose of representing Plaintiff at the anticipated evidentiary
   hearing. Dkt. No. 25. The Court noted that "[d]ue to a scarcity of volunteer attorneys, a lengthy
   period of time may pass before counsel volunteers to represent Plaintiff." Id. at 4-5. The Court
   understands that pro bono counsel may be preparing to take on Plaintiff's case. If counsel does
   take on Plaintiff's case, counsel will reach out to Plaintiff directly. If and when pro bono counsel
   enters a notice of appearance, the Court expects to schedule a conference call regarding the
   evidentiary hearing, including Plaintiff's request that the evidentiary hearing be conducted
   telephonically.

  The Clerk of Court is directed to terminate as moot the motion pending at Dkt. No. 28, which
  asked the Court to request pro bono counsel. The Court has already done so. The Clerk of Court
  is further directed to mail a copy of this order to Plaintiff by first class and certified mail.
  SO ORDERED.
                                                         _____________________________________
  Dated: October 30, 2020                                       GREGORY H. WOODS
  New York, New York                                           United States District Judge
